Citation Nr: 1428064	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a left leg condition (including the left ankle and foot).

2.  Entitlement to service connection for left and right knee arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford (Newington), Connecticut.

In April 2014, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  At the hearing the Veteran made statements that are construed as a claim for service connection for heart disease.  This issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

After issuance of the April 2012 statement of the case (SOC), VA medical records dated in May 2013 were added to the Veteran's Virtual VA electronic file and he submitted relevant medical evidence dated in April 2014, without a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2013).  However, given the Board's determination herein, that grants the Veteran's claim for service connection for bilateral knee arthritis and reopens his left leg service connection claim, he is not harmed by Board consideration of this evidence.  

The issues of entitlement to service connection for a left leg condition, left and right knee arthritis and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A July 2009 rating decision denied service for a left leg condition (including the ankle and foot) and a September 2009 decision confirmed and continued that denial; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the September 2009 decision that denied the claim for service connection for a left leg condition (including the ankle and foot) raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying the claim of entitlement to service connection for a left leg condition (including the ankle and foot) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the September 2009 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A July 2009 rating decision denied the Veteran's claim for service connection for a left leg condition (including the ankle and foot) finding that there was no evidence of a current left leg disorder related to his October 1968 treatment in service for a ligamentation strain of the left ankle.

The evidence of record at the time of the RO's decision included the Veteran's service treatment records that indicate he sprained his left ankle in October 1968 when he fell from a pole.  X-rays taken of his left foot and ankle taken at the time did not show a fracture.  Treatment involved a short walking case for three weeks.  When seen at the end of the month, the Veteran complained of left ankle pain.  There was no swelling and his ankle was stable.  In November 1968, he was placed on a six-month profile to avoid pole climbing due to his ligamentation strain of the left ankle.  Service personnel records show that after entry into service, he was medically disqualified from training as a power line specialist.

On a Report of Medical History, completed in March 1972 when examined for separation, the Veteran checked yes to having foot trouble and the examiner noted a ligamentation strain of the left ankle that was treated with a short leg cast for three weeks.  A lower extremity abnormality was not reported on clinical evaluation at that time.

VA treatment records, dated in July 2009, discuss a history of osteoarthritis with bilateral knee pain and a right knee arthroplasty performed in 1998.

A September 2009 rating decision denied service connection for a left leg condition, similarly finding no evidence of a currently diagnosed left leg condition related to the Veteran's active military service.

The Veteran was notified in writing of the RO's September 2009 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in December 2010.  The evidence added to the record since the September 2009 rating decision includes VA and non-VA medical records and examination reports and statements, dated from June 2006 to April 2014, and the Veteran's written statements and oral testimony.

During his April 2014 Board hearing, the Veteran testified that, in October 1968, he was a power line specialist and fell from a pole, injuring his left ankle and leg.  See Board hearing transcript at page 3.  He wore a short walking cast for six weeks and was medically disqualified as a power line specialist.  Id.  The Veteran saw his personal physician very soon after leaving service regarding his left foot and leg disorder and "always" had problems with his left knee and ankle.  Id. at 6-8.

In the April 2014 written statement, a VA nurse practitioner noted that the Veteran suffered a left ankle and leg sprain in service and continued to have pain and decreased range of motion in his left knee and ankle for many years.  It was noted that he altered his gait to accommodate this pain.  

The Veteran's testimony, along with the April 2014 medical statement, relates to the previously unestablished elements of a current left leg (ankle and foot) disability and a link between current a left leg condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.



ORDER

New and material evidence has been received to reopen the claim for service connection for a left leg condition (including the left ankle and foot).


REMAND

Left Leg

The Board's finding of new and material evidence to reopen the left leg claim entitles him to a VA examination.  Shade.  See also See McLendon v. Nicholson, 20 Vet. App. at 81; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Further, during his April 2014 Board hearing, the Veteran testified that he underwent "C&P Exams for foot and ankle" on August 1, 2013, performed at the VA medical center (VAMC) in Providence, Rhode Island, by S.G., a VA nurse practitioner (who signed the April 2014 statement discussed, supra).  See Board hearing transcript at page 5.  The report of this examination is not in the Veteran's claims file.  Efforts should be made to obtain a copy of the examination report.
Left and Right Knee
At his hearing, the Veteran testified that the knee problems had begun 15 to 20 years ago, but at times seemed to suggest that he had experienced symptoms since service.  The VA nurse practitioner has linked the current knee arthritis to the claimed ankle disability.  Hence, VA's duty to provide an examination is triggered and the issues are inextricably intertwined.
Hypertension

The Veteran maintains that his hypertension was diagnosed during active service, including when examined for enlistment.  He testified that he took blood pressure medication for 40 years.  See Board hearing transcript at page 5.

Service treatment records indicate that, when examined for induction in May 1968, the Veteran's blood pressure was 150/110.  A summary of defects shows that he was overweight and had elevated blood pressure.  A 3-day check in July 1968 revealed blood pressure readings of 136/84 and 133/85 (July 11th); 130/82 and 132/84 (July 12th); and 128/80 and 134/82 (July 13th).  On July 15th, the Veteran's weight and blood pressure were within normal limits.  

In January 1970, the Veteran was seen for non-cardiac chest pain, at which time his blood pressure was 160/112.  It was noted that he had no history of chest pain but had high blood pressure in the past.  When lying down, his blood pressure was 188/60 and a later reading was 160/118.  There was no diagnosis for his chest pain but clinicians did not believe it was cardiac in origin.  When examined for discharge in March 1972, the Veteran's blood pressure was 132/90 and it was noted that he lost 75 pounds through diet and exercise.

Post service medical records show treatment for hypertension since 2007.  In an August 2011 written statement, the Veteran reported being on blood pressure medication since his 1972 discharge from active service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013); VAOPGCPREC 3-2003. 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any hypertension disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; Davidson, 581 F.3d at 1316.

All Claims

The April 2012 SOC shows that the AOJ reviewed VA medical records dated only to April 2012.  The Veteran's electronic record file includes VA medical records dated to May 2013.  He did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the August 1, 2013 VA foot and ankle examination report, prepared by S. G., RNP; and all medical records regarding the Veteran's treatment at VA for the conditions at issue since May 2013.

2.  After completing the above- development, schedule the Veteran for a VA examination, preferably by a physician to determine whether any current left leg (ankle and foot) disability and left and right knee disability is related to an injury in service.  The examiner should review the claims folder.  The physician-should address the following.

a.  Is it at least as likely as not that any current left foot or ankle disability is the result of an injury in service (including the documented injury in October 1968)?

b.  Is it at least as likely as not that a current left or right knee disability was caused by the October 1968 injury?

c.  Is it at least as likely as not that a current left or right knee disability was caused or aggravated (made permanently worse) by a left foot or ankle disability that resulted from the October 1968 injury?

d.  If a left or right knee disability was aggravated by a left foot or ankle disability that resulted from the October 1968 injury; is there medical evidence created prior to the aggravation or between the time of the aggravation and current disability that shows a base line of the knee disability prior to aggravation?

The examiner should provide reasons for these opinions that take into account the Veteran's reports of history and symptoms.

The absence of documentation in the service treatment records cannot, by itself, serve as the basis for a negative opinion.



3.  Then, schedule the Veteran for a VA examination to determine whether current hypertension was incurred, or aggravated, in service.  The examiner should review the claims file.  The examiner should address the following.

Did the service enlistment examination demonstrate the presence of hypertension?

If so, did hypertension undergo a permanent increase in severity during service?

If not shown on examination for service entrance, did hypertension have its onset in service or is it otherwise the result of a disease or injury in service?

The examiner should provide reasons for these onions that take into account the Veteran's reports of symptoms and history.

The absence of documentation in the service treatment records cannot, by itself, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

4.  If any claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


